Citation Nr: 0900585	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-34 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
He died in December 2005.  The appellant seeks surviving 
spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied service connection for the 
cause of the veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required 
before the instant claim may be finally adjudicated, for the 
reasons discussed below.

A note handwritten on a "Centro De Oncologia Y Hematologia" 
prescription pad indicates that the veteran may have been in 
receipt of Social Security Administration (SSA) disability 
benefits.  Under the applicable regulations, any medical 
records forming the basis for an award of SSA benefits must 
be added to the claims file prior to resolution of the 
appellant's appeal.  38 U.S.C.A. § 5106 (West 2002); 
Murincsak v. Derwinski. 2 Vet. App. 363 (1992).  Therefore, 
this matter must be remanded so that any existing SSA records 
can be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and inquire 
whether the veteran had received Social 
Security Disability benefits prior to his 
death.  Any response should be associated 
with the claims file.  If the appellant 
responds affirmatively, obtain a copy of 
the Social Security decision awarding 
disability benefits as well as copies of 
the underlying medical records upon which 
the decision was based.

2. Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the appellant should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




